Citation Nr: 0839614	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  07-26 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a fractured jaw, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from July 1952 to June 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of a 
special processing unit of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio, which denied 
the benefit sought on appeal.  The case is under the 
jurisdiction of the RO in Newark, New Jersey, and is on 
appeal from that office to the Board.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to an increased 
disability rating for his service-connected residuals of a 
fractured jaw.  The report of a January 1958 VA examination 
shows that 2.5 years before that examination, the veteran was 
injured in an assault resulting in bilateral fractures of the 
mandible.  During the examination, the examiner found 
mandible conditions including a healed fracture with slightly 
palpable indentation beneath the mandible in the tooth number 
29 area; and malunion of the left mandible posterior to tooth 
number 18, with severe displacement, which gave the left side 
of the face a rounder or more exaggerated appearance than the 
right side, resulting in poor occlusion.  At that time, 
occlusion resulted in only partial contact of the teeth.  
Movements of the mandible appeared normal.  The veteran 
reported that sensation of the left side of the chin had been 
missing for about two years, but had now partly returned.  

In January 1958, the RO subsequently granted service-
connection for malunion of the mandible, and assigned a 20 
percent disability rating under Diagnostic Code 9904.  The 20 
percent disability rating has remained in effect since then.  
The 20 percent rating is the maximum rating assignable under 
that code.  38 C.F.R. § 4.150, Diagnostic Code 9904 (2008).  

That code provides for evaluation of the veteran's residuals 
of fractured jaw on the basis of the extent of malunion of 
the mandible, and the 20 percent rating reflects a 
determination of severe malunion of the mandible.  Other 
diagnostic codes contain rating criteria addressing other 
potentially pertinent conditions of the lower jaw (mandible) 
that may result from a fractured jaw.  See 38 C.F.R. § 4.150, 
Diagnostic Codes 9900, 9901, 9902, 9903, 9905-9913.  

Review of the report of the July 2006 VA examination 
addressing this matter does not show that the report contains 
necessary findings to determine whether a higher evaluation 
may be assigned on the basis of criteria contained in other 
potentially applicable codes addressing dental and oral 
conditions covered under 38 C.F.R. § 4.150.  In particular, 
the report noted an asymmetry but does not contain findings 
that could aid in differentiating whether the veteran's 
service-connected residuals of fractured jaw approximates a 
malunion as opposed to a nonunion condition-an important 
distinction with respect to evaluation under the pertinent VA 
diagnostic codes.  Medical evidence establishing the specific 
fractured jaw conditions present would assist in the 
adjudication of the veteran's claim.  

Review of the record indicates that in addition to the dental 
or oral conditions covered under diagnostic codes outlined 
above, there may be other conditions separate and distinct 
from those.  Notably, there is an indication that there may 
be associated muscle impairment residuals of the fractured 
jaw.  The July 2006 VA examiner noted spasm of the mouth 
masseter inner muscle.  

Therefore, in addition to evaluating the service-connected 
residuals of fractured jaw under the schedular ratings for 
dental and oral conditions, consideration must be given to 
whether there are other manifestations of the service-
connected residuals of fractured jaw that would support the 
assignment of a separate, compensable evaluation under 
another diagnostic code.  See Esteban v. Brown, 6 Vet. App. 
259 (1994) (impairments associated with a veteran's service-
connected disability may be rated separately unless they 
constitute the same disability or the same manifestation).  

The decision in Esteban itself specifically involved a claim 
for a higher disability rating for residuals of injury to the 
face.  In that case, the Court held that separate ratings 
could be assigned for three different conditions, because 
none of the symptomatology for any one of the three 
conditions was duplicative of or overlapping with the 
symptomatology of the other two conditions, and all were 
distinct and separate symptomatologies.

The currently assigned 20 percent disability rating has been 
in effect since the RO granted service connection in January 
1958.  Recently, the veteran has essentially stated that in 
the last few years the condition has worsened-noting he has 
a constant aching and his left jaw was larger than his right 
one.  A July 2006 VA medical record contains notation that 
the veteran stated that he had made an appointment for the 
next week with OMFS (oral and maxillofacial surgery) for 
evaluation of this area.  There are no records of that 
appointment. All of this suggests that the veteran's 
residuals of fractured jaw may have worsened in recent years, 
and that there may be medical evidence material to the claim, 
which is not on record.  

Also, notably, the early VA examination findings showed 
malunion with severe displacement, due to the fractured jaw; 
whereas the recent VA examiner opined that bruxism could be 
the cause of the TMJ asymmetry.  The veteran has strongly 
disputed that he has ever had bruxism.  This apparent 
conflict in the evidence should be clarified.

Given the age of the medical information obtainable from the 
July 2006 VA examination report, and strong potential of 
additional medical records becoming available since then, a 
contemporaneous and thorough VA examination-which takes into 
account any additional records of medical treatment since 
that examination and also obtained via this remand-would 
certainly assist the Board in clarifying the extent of 
severity of the veteran's residuals of fractured jaw.  See 
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); See also 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43186 (1995). 

A remand is necessary for the following reasons: first, to 
assure that all pertinent medical records are of record; 
second, to determine the current nature and severity of the 
veteran's service-connected residuals of fractured jaw, to 
include obtaining examination findings allowing for 
appropriate evaluation of the service-connected disability 
under all relevant diagnostic criteria; and third, for the RO 
to consider whether any additional benefits are warranted for 
any distinct and separate symptomatologies as mandated under 
Esteban.

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, request copies 
of any relevant and outstanding private 
and/or VA medical records of treatment for 
the veteran's residuals of fractured jaw.

2.  Thereafter, schedule the veteran for 
VA examination by an appropriate 
specialist or specialists to determine the 
severity of the veteran's service-
connected fractured jaw, including 
identifying any separate symptomatologies 
that are residual to the fractured jaw.

The examiner is to provide a detailed 
review of the veteran's current 
complaints; as well as findings as to the 
nature, extent, and severity of symptoms 
caused by the service-connected residuals 
of fractured jaw.  The examiner should 
perform all studies deemed appropriate, 
and set forth all findings in detail in 
the examination report. The RO should make 
the claims file available to the examiner, 
who should review the entire claims folder 
in conjunction with the examination.  The 
examiner should indicate this fact in the 
examination report.  The examiner should 
provide a complete rationale for any 
opinion offered in the examination report 
as to the nature and extent of severity of 
the veteran's disability.

After reviewing the available medical 
records and examining the appellant, the 
examiner should render comments 
specifically addressing the following 
issues/questions regarding the fractured 
jaw disability.  Does the disability 
approximate nonunion of the mandible, and 
if so, comment on whether the nonunion 
condition approximates moderate or severe 
nonunion of the mandible.  In this regard, 
comment on the degree of motion and 
relative loss of masticatory function 
associated with any nonunion of the 
mandible.  

Comment on whether there is any loss of 
mandible, and if so, the extent of that 
loss.  Comment on whether there is chronic 
osteomyelitis or osteoradionecrosis of the 
maxilla or mandible.  If there is limited 
motion of temporoman-dibular articulation, 
then note the inter-incisal range in 
millimeters.  

Comment on whether there is loss of whole 
or part of the ramus, which: (1) involves 
loss of temporomandibular articulation, 
and if so, whether this is bilateral or 
unilateral; or (2) does not involve loss 
of temporomandibular articulation and is 
bilateral.

Comment on whether there is loss of one or 
both sides of the condyloid process.

Identify and describe any muscle 
impairment, scars, or other conditions 
which are separate and distinct (and not 
duplicative of or overlapping with the 
symptomatology of any other condition) 
from any dental and/or oral (jaw/mandible) 
conditions but are also a service-
connected residual of the fractured jaw 
injury.  Comment on whether any related 
impairment, to specifically include muscle 
impairment, causes interference to any 
extent with mastification, identifying the 
specific symptomatology-such as muscle 
impairment-causing interference.

Comment on any functional impairment due 
to associated musculoskeletal condition; 
and whether such may be due to pain, 
supported by adequate pathology and 
evidenced by visible behavior during 
motion, as well as weakness, limitation of 
motion, and/or atrophy.  

3.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim for an increased 
disability rating for residuals of 
fractured jaw.  

The RO's readjudication should include all 
considerations due under Esteban v. Brown, 
6 Vet. App. 259 (1994) (impairments 
associated with a veteran's service-
connected disability may be rated 
separately unless they constitute the same 
disability or the same manifestation); and 
DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(considering functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, 
incoordination or pain on movement of a 
joint under 38 C.F.R. § 4.45). 

If the determination remains unfavorable 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

